Citation Nr: 0431864	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether an appeal was timely perfected with respect to the 
claim that new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, E.C., H.C., and R.W.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1956 to November 1956.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that found that the veteran had 
failed to submit a timely VA Form 9, Substantive Appeal, to a 
July 1999 RO decision.  In a September 2003 decision, the 
Board determined that the veteran did not file a timely 
appeal of the July 1999 RO decision.  The veteran appealed 
the Board's decision to the Unites States Court of Appeals 
for Veterans Claims (Court).  In a September 2004 Order, the 
Court granted a joint motion and vacated the Board's 
September 2003 decision, remanding the matter to the Board 
for consideration of the veteran's equitable tolling 
argument.  This matter is presently before the Board for 
additional consideration.

In December 2000, the veteran testified at a hearing at the 
RO before a Hearing Officer.  In April 2003, he testified at 
a Board hearing in Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the September 2004 Order, the Court vacated the Board's 
September 2003 decision which found that the veteran had not 
submitted a timely substantive appeal of a July 1999 RO 
decision that did not reopen a claim of entitlement to 
service connection for a psychiatric disability on the basis 
that no new and material evidence had been received.  The 
Court remanded the matter to the Board for consideration of 
the veteran's argument for equitable tolling of the time 
period for filing his substantive appeal on the basis of 
mental illness.  The joint motion for remand referenced a 
recent Federal Circuit Court decision, Barrett v. Principi, 
363 F. 3d 1316 (Fed. Cir. 2004), which held that the filing 
of a notice of appeal of a Board decision to the Court could 
be equitably tolled under some circumstances due to mental 
illness.  

In October 2004, additional medical evidence from a private 
psychologist was submitted to the Board pertinent to both the 
underlying issue of service connection for a psychiatric 
disability, and the question of whether a timely substantive 
appeal was filed to the July 1999 rating decision.  This 
opinion appears to be based solely on a review of the 
veteran's claims without examination of the veteran.  It 
would appear that examination is particularly pertinent in 
this case with respect to the equitable tolling issue in view 
of the Barrett decision that found that a medical diagnosis 
alone or vague assertions of mental problems would not 
suffice.  Rather, the Federal Circuit determined that a 
veteran must show that the failure to timely file a 
substantive appeal was the direct result of a mental illness 
that rendered him incapable of "rational thought or 
deliberate decision making." Citing from Meléndez-Arroyo v. 
Cutler-Hammer de P.R., Co., 273 F. 3d 30, 39 (1st Cir. 2001) 
(remanding for factual inquiry into whether plaintiff's 
mental state warranted equitable tolling).  In view of these 
considerations, the Board believes that a VA examination with 
opinion would be helpful to assess the veteran's mental state 
during the appeal period in question (from the date of the 
April 21, 2000, Statement of the Case to August 3, 2000).  
See 38 U.S.C.A. § 5103A(d).    

The Board notes here that the RO again denied the veteran's 
claim of service connection for an acquired psychiatric 
disability by rating decision in October 2004.  It does not 
appear that a notice of disagreement has been filed to 
initiate an appeal from that determination, although the time 
period for filing a notice of disagreement has not yet 
expired.  The Board stresses to the veteran and his 
representative that a timely notice of disagreement must be 
filed to initiate an appeal from the October 2004 rating 
decision. 

Although the matter of the reopening of the underlying 
service connection claim is not now before the Board, under 
the particular circumstances of this case (where the 
timeliness of a substantive appeal in connection with a prior 
rating decision is still pending before the Board), it would 
seem to be in the interests of judicial economy, as well as 
in the veteran's interests, to have the VA examiner also 
review the claims file for the purpose of ascertaining 
whether the veteran suffers from an acquired psychiatric 
disability which is related to his active duty service.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and etiology of his claimed 
psychiatric disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should respond to 
the following:

     a) The examiner should clarify the 
psychiatric diagnosis(es) the veteran 
has, and state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability(ies) 
is(are) related to the veteran's period 
of service and any psychiatric 
symptomatology noted during service.  The 
examiner should provide a rationale for 
his or her opinion, including reasons for 
agreeing or disagreeing with the October 
10, 2004, opinion by Jonathan Mangold, 
Ph.D.

     b) The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's mental 
illness(es) during the period from April 
21, 2000 (date of the Statement of the 
Case), to August 3, 2000, rendered him 
incapable of "rational thought or 
deliberate decision making" such that he 
was not able to file a timely substantive 
appeal.  The examiner should provide a 
rationale for his or her opinion, 
including reasons for agreeing or 
disagreeing with the October 10, 2004, 
opinion by Jonathan Mangold, Ph.D.

2.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should adjudicate the issue of whether 
new and material evidence has been 
received to reopen a claim of service 
connection for an acquired psychiatric 
disability and, if so, whether 
entitlement to that benefit is warranted 
under a merits analysis.  The veteran and 
his representative should be furnished 
notice of the determination and notice of 
appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if the veteran 
wishes to initiate an appeal from that 
determination.  

3.  Regardless of the RO's determination, 
the case should then be returned to the 
Board for appellate review of the issue 
of the timeliness of the substantive 
appeal in connection with the July 1999 
rating decision.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



